Title: From Alexander Hamilton to James McHenry, 15 March 1799
From: Hamilton, Alexander
To: McHenry, James



New York March 15. 1799
Sir

I have digested some alterations in and additions to the Recruiting Instructions which I now send for consideration and decision. The nature of each will announce its motive so as to render little comment necessary.
A few remarks will be seen in the margin of some of the clauses.
I shall be glad of a determination as soon as may be in order to the transmission of the instructions that they may be considered and understood—so that the officers may be ready to act the moment orders shall be given to recruit.
With great respect & esteem I have the honor to be Sir   Yr. Obedt servant

P.S. I agree entirely in the opinion expressed in your letter of the 8th. instant (which was delayed in its transmission) respecting the residence of the Pay Master General. But as the act expressly requires the intervention of the “Commander in Chief” I have thought it right to ask the orders of General Washington. I hope this will appear to you in the same light.

The Secretary of War.

